Citation Nr: 1233202	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  02-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to an effective date earlier than June 18, 2007, for the grant of entitlement to service connection for coronary artery disease, myocardial infarction, status post stent placement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2007, the Veteran indicated that he wished to testify at a hearing before the Board via videoconference.  In October 2009, he stated that he wanted to appear before the Board at a hearing in Washington, DC.  However, in August 2012, the Veteran informed the Board, in writing, that he no longer wished to appear at a Board hearing.  While the Veteran testified in June 2002 before a Veterans Law Judge that is no longer employed at the Board, that hearing only addressed an issue that is no longer before the Board.  Therefore, the Board finds that all due process has been met with respect to the Veteran's hearing request as to the issues contained herein.

The Veteran's claim of entitlement to service connection for hypertension was previously before the Board and remanded in January 2011.  At that time, the Veteran's then-pending claim of entitlement to service connection for cervical spondylosis was denied.  As all of the directed development has been completed by the RO regarding the hypertension claim, the Board finds that the claim is properly before the Board at this time.

Also in January 2011, the Board remanded the Veteran's claim of entitlement to service connection for a heart disability, to include as secondary to service-connected PTSD with depressive disorder.  As directed, the RO provided the Veteran with a VA examination regarding this issue in February 2011, the report of which indicates that the examiner found that the Veteran's heart disorder was not related to his PTSD.  However, during the pendency of this appeal, the provisions governing service connection on a presumptive basis secondary to exposure to herbicides were revised to add ischemic heart disease, including coronary artery disease and old myocardial infarction.  75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).  The Veteran's DD Form 214 verifies that he had service in the Republic of Vietnam from September 1968 to July 1969.  Consequently, in an October 2011 rating decision, the RO awarded the Veteran service connection for coronary artery disease, myocardial infarction, status post stent placement, effective June 18, 2007, the date on which the Veteran suffered a myocardial infarction.  The Board finds that this is a full grant of the benefit sought on appeal as to this claim.

As will be explained in more detail below, the Veteran has filed a notice of disagreement with the effective date assigned to his service-connected coronary artery disease.  In a June 2012 written statement, the Veteran's representative contends that the Board still needs to adjudicate the claim of entitlement to service connection for a heart disease, as secondary to PTSD, because this could have an impact on the effective date assigned to the Veteran's disability.  However, as stated above, the Board finds that the claim previously appealed by the Veteran has been granted in full.  The claim for an earlier effective date is one that, as shown in the remand section below, must be first adjudicated by the RO and then substantively appealed by the Veteran before the Board may make any determination on the matter.  Therefore, this decision will be confined to the issues as set forth above.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to an effective date earlier than June 18, 2007, for the grant of entitlement to service connection for coronary artery disease, myocardial infarction, status post stent placement is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Hypertension was not shown in service or within the first post-service year, and is not shown to be related to the Veteran's active service, nor causally related to, or aggravated by, a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by active service, and is not proximately due to, or aggravated by, a service-connected disability, nor can service connection be presumed.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the claim decided herein, notice dated in March 2004 informed the Veteran of what the evidence needed to show to substantiate a service-connection claim, what evidence VA would seek to provide, and what evidence the Veteran was responsible for providing.  The Veteran's claim was thereafter initially adjudicated in November 2004. 

In February 2011, the Veteran was provided with notice regarding the evidence needed to substantiate a claim for secondary service connection.  That letter also provided information regarding the assignment of disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran's claim was readjudicated with the issuance of an April 2012 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The Veteran's service treatment records and all VA and private treatment records identified by the Veteran have been obtained.  In addition, the Veteran was provided with a VA records review and opinion, as well as an examination, on the claim denied herein in February 2011.  As this records review was conducted by a medical professional, who accurately recorded the information contained in the claims file, examined the Veteran, and provided a supported conclusion, the Board finds that it is adequate.

The Board notes that the February 2011 VA report and opinion did not address whether the Veteran's hypertension was directly related to his service and only addressed secondary service connection.  However, the Board finds that such an opinion is not warranted.  There is no competent and credible evidence suggesting that the Veteran manifested hypertension during service or within one year of separation and no evidence suggesting a relationship between the currently diagnosed hypertension and any event or injury in service.  Therefore, a remand for an examination or opinion as to this theory of entitlement is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The evidence of record includes a decision letter from the Social Security Administration (SSA), dated in November 2003, in which the SSA determined that the Veteran was disabled under the Social Security Act and was thereby entitled to Social Security disability benefits.  In the letter, the SSA noted that the Veteran had numerous disabilities, including hypertension.  The Board notes that the records of the November 2003 decision are not currently contained in the claims file.  Nevertheless, the Board finds that the SSA records are not necessary to a decision on the claim before the VA.  In its decisions, the SSA is concerned with an applicant's current situation, whereas in adjudicating a claim for service connection, VA is concerned with evidence reflecting a nexus between a current disability and active military service, or service-connected disability.  The record currently contains ample evidence reflecting the Veteran's disability on appeal and he has not asserted that SSA records are necessary to the adjudication of this appeal.  Thus, the Board finds that remand to obtain any SSA records pertaining to the disability on appeal would constitute a waste of judicial and administrative resources, and that an informed and complete decision may be reached without the delay inherent in obtaining these records.

Based on the above, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.


II.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131(peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Certain chronic diseases, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

As an initial matter, the Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's service treatment records are negative for any complaints or treatment related to hypertension, and there are no blood pressure readings that meet the VA definition of hypertension.  When examined for separation in January 1970, the Veteran's vascular system was normal, and he denied a history of high or low blood pressure.

In April 1970, the Veteran filed his original claim for VA benefits, and he only sought service connection for a left eye disorder.

In September 1972, the Veteran submitted a claim of entitlement to service connection for a hernia disorder.

VA outpatient treatment records, dated beginning in 1978 and continuing through June 1998 contain no evidence of treatment for hypertension, a history of hypertension, or blood pressure readings that are consistent with the VA definition of hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In May 1992, the Veteran filed a claim regarding his left foot.

A November 1994 VA outpatient treatment record shows that the Veteran had a negative history for hypertension.

In August 1996, the Veteran filed a claim with regard to chloracne, cancer of the left pelvis, and a rash on his legs.

A December 1996 VA examination report shows that the Veteran's past medical history was negative for hypertension.

A June 1997 VA outpatient treatment record indicates that the Veteran's past medical history was negative for hypertension.

A December 2001 VA treatment report shows that the Veteran was undergoing initial nutrition consultation for hypertension.

Beginning in September 2002, the Veteran's VA outpatient treatment records show diagnosis of and treatment for hypertension.

In a February 2004 written statement, the Veteran asserted that his high blood pressure could be verified by his service treatment records.

In an April 2007 written statement, the Veteran asserted that his high blood pressure was the result of anxiety attacks.

In February 2011, the Veteran underwent VA examination.  It was noted that the Veteran was diagnosed as having hypertension in 2002 and began taking medication at that time.  The examiner noted that the Veteran had normal blood pressure upon separation from service, and there was no evidence of elevated blood pressure readings until 2001.  Following examination, the diagnosis was hypertension, which was diagnosed in 2002.  The examiner opined that it was less likely than not that the Veteran's hypertension was caused or worsened by PTSD with depressive disorder.  The examiner rationalized that PTSD was not a recognized etiology of hypertension.  It might lead to transient blood pressure elevations, but it was not recognized as causing the sustained blood pressure elevation necessary to cause hypertension.  There was also no evidence that the Veteran's PTSD had aggravated his hypertension.  The Veteran remained on one blood pressure medication for control, so there was no evidence of worsening.  There were no increased symptoms that could be attributed to PTSD.  The examiner then provided three references to online medical articles supporting this opinion.

Based on a review of the evidence, the Board finds that service connection is not warranted for hypertension.  While the Veteran vaguely referenced his service treatment records in his claim for this benefit in February 2004, he has not alleged that he was diagnosed as having hypertension in service or within one year of separation.  He has not alleged that there is a continuity of symptomatology since separation.  The Veteran denied a history of high blood pressure at separation, and he filed several claims for VA benefits prior to filing his claim of entitlement to service connection for hypertension.  This evidence weighs against a finding of continuity of symptomatology, which even the Veteran does not contend is the case.  Furthermore, there is no lay or medical evidence to suggest that the Veteran was diagnosed as having hypertension in service or within one year of separation.  Therefore, service connection on a direct or presumptive basis is not warranted.

The Veteran asserted in April 2007 that his hypertension is secondary to his service-connected PTSD.  The Veteran is not shown to have any medical training or knowledge and, while laypersons are sometimes competent to provide opinions at to etiology, Layno v. Brown, 6 Vet. App. 465, 469 (1994), in this case, the Board finds that the opinion provided in February 2011 by the VA examiner is more probative on this matter.  The VA examiner has medical expertise and provided a rationale for her conclusion, which included specific references to the Veteran's history and manifestations, as well as articles published on medical websites.  The Veteran has provided nothing other than his bare conclusion that his hypertension is related to his PTSD.  He did not give a rationale or reasoning for his conclusion and has not stated that any medical professional has provided such an opinion.  In such a case, the Board finds that the opinion of the VA examiner is more probative, and it outweighs the Veteran's lay opinion.  There is no other evidence of record that addresses whether the Veteran's hypertension is related to his PTSD.

Therefore, the evidence against the Veteran's claim that his hypertension is related to service, to include secondary to or aggravated by PTSD, is more probative with substantially greater weight than the evidence in favor of his contention.  The claim must therefore be denied.  In making the above determinations the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence in this case is against the claim, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hypertension, claimed as secondary to service-connected PTSD, is denied.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the Veteran.  In essence, the following sequence is required: There must be a decision by the RO, the Veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the Veteran, and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In an October 2011 rating decision, the RO awarded service connection for coronary artery disease, myocardial infarction, status post stent placement, effective June 18, 2007.  In an April 2012 written statement, the Veteran expressed disagreement with the effective date assigned to this service-connected disability.  This disagreement was reiterated by the Veteran's representative in a June 2012 brief.  However, no subsequent statement of the case was issued with regard to this issue.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements in Manlincon.

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to an effective date earlier than June 18, 2007 for the grant of service connection for coronary artery disease, myocardial infarction, status post stent placement, including citation to all relevant laws and regulations pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


